Citation Nr: 1012805	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-19 426	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for stuttering. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1977 to June 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In his Substantive Appeal (VA Form 9) the Veteran requested 
a hearing before the Board.  In a July 2007 statement, the 
Veteran's representative mentioned that the Veteran had 
requested a hearing, but the Board notes that this request 
was specifically withdrawn in July 2003.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where 
the remand order of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran first claimed entitlement to service connection 
for stuttering in August 1984.  The RO issued a rating 
decision in March 1986 denying entitlement to service 
connection for that condition.  Following an appeal, the 
Board issued a decision in July 1987 also denying 
entitlement to service connection, finding that it was a 
developmental defect that pre-existed service and was not 
caused or aggravated by service.  The Veteran did not appeal 
the decision and it became final.

Evidence received since then includes numerous 
correspondences from the Veteran and a friend, a 1997 
neuropsychological evaluation, VA treatment records and a VA 
examination report.  The RO reopened the Veteran's claim 
based on new and material evidence in a June 2003 Statement 
of the Case (SOC) and the Board concluded that new and 
material evidence had been received in a decision from 
October 2008.  After reopening the claim, the Board remanded 
it for further development.  

The Board's remand instructed that the Veteran be scheduled 
for an appropriate examination to the nature, extent and 
etiology of the Veteran's claimed stuttering.  The RO was 
instructed that any appropriated evaluations, studies and 
testing deemed necessary by the examiner was to be 
conducted.  The RO/AMC was also instructed to make the 
claims folder and a copy of the remand available to the 
examiner.  The Board points out that, although the examiner, 
a neurologist did perform an examination, the claims file 
was not made available to the examiner.  Furthermore, the 
examiner explicitly requested that the Veteran be referred 
for an ear, nose and throat examination for further 
examination and opinion.  The RO/AMC failed to provide such 
an examination. 

As the claim is being remanded, the Board finds that the 
RO/AMC should obtain all of the Veteran's VA treatment 
records since December 2004.  In addition, the Veteran 
should be asked to identify any additional treatment records 
since December 2004 and the RO/AMC should attempt to obtain 
these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for stuttering since December 
2004.  If the Veteran indicates that he 
has received any treatment or evaluation, 
the RO/AMC should obtain and associate 
those records with the claims file.  In 
addition, the RO/AMC should obtain all of 
the Veteran's VA treatment records since 
December 2004, particularly those from the 
VA Medical Center in Dallas, Texas. 

2.  Furthermore, as suggested by the VA 
examiner in the November 2009 examination, 
the Veteran should be scheduled for an ENT 
full examination.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder and remand have been reviewed.  Any 
appropriate evaluations, studies and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  A 
rationale for all opinions offered should 
be included in the report provided.  The 
examiner is asked to do the following:

a.  Express an opinion as to whether 
the Veteran current has a disability 
manifested by stuttering.  If not, the 
examiner is asked to comment on any 
treatment records associated with the 
claims file that diagnosed the Veteran 
with stuttering.

b.  If the examiner finds that the 
Veteran currently has a disability 
manifested by stuttering, the examiner 
is asked to express an opinion as to 
when the Veteran's stuttering was first 
manifested (i.e., prior to service, in 
service or after service). 

c.  The examiner is also asked to 
express an opinion as to whether the 
Veteran's stuttering is a developmental 
defect.  If the examiner determines 
that the Veteran's stuttering is a 
developmental defect, the examiner is 
asked to indicate whether there was a 
superimposed disease or injury in 
service.

d.  If the examiner determines that the 
Veteran's stuttering clearly and 
unmistakably preexisted service, the 
examiner is asked to indicate whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the stuttering which 
occurred during service.  If the 
examiner determines that the Veteran's 
stuttering did not increase in severity 
during service, the examiner should so 
indicate.  However, if the examiner 
finds that the Veteran's stuttering did 
increase in severity during service, 
then the examiner should express an 
opinion as to whether this increase in 
severity was due to the natural 
progression of the disease.

e.  If the examiner determines that the 
Veteran's stuttering is not a 
developmental defect and did not pre-
exist service, the examiner is asked to 
opine whether it is as least as likely 
as not (i.e., a 50 percent probability 
or greater) that the Veteran's 
stuttering began in service or is 
proximately due, the result of, or 
aggravated by some in-service event or 
service-connected disability.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



